Citation Nr: 1221731	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from March 2, 2006, to April 15, 2008; in excess of 50 percent from April 16, 2008 through September 29, 2008; and in excess of 70 percent from September 30, 2008.

2.  Entitlement to an effective date earlier than September 30, 2008, for the award of a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for PTSD (10 percent, effective March 2, 2006).  In a June 2007 rating decision, the RO granted an increase to 30 percent for the Veteran's PTSD, effective March 2, 2006.  In subsequent rating decisions dated in August 2008 and April 2010, the RO granted increases in the disability rating for the Veteran's PTSD to 50 percent effective April 16, 2008, and 70 percent effective September 30, 2008, respectively.  In addition, the April 2010 rating decision also granted entitlement to a TDIU, effective September 30, 2008.

In November 2010, the Board remanded the Veteran's claims for additional development.  The Board finds that substantial compliance with the Board's remand instructions has been accomplished.  The Board acknowledges that the treatment records from the Veteran's private treating psychologist were not obtained.  However, the Veteran submitted a letter from said psychologist dated in December 2010 and did not provide a record release so that VA could obtain his treatment records although asked to do so.  Thus, the Board finds that acceptance of the December 2010 letter in lieu of the private treatment records constitutes substantial compliance with the Board's remand.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the disability picture for his PTSD more closely approximates the criteria for a 70 percent disability rating as of March 2, 2006, the date of the grant of service connection.

2.  The rating schedule is not inadequate to evaluate the Veteran's PTSD, and his PTSD does not represent an exceptional disability picture.
3.  The Veteran has been unemployable as a result of his PTSD since March 2, 2006.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met effective March 2, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an earlier effective date of March 2, 2006, for the award of a TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issues on appeal arise from the Veteran's disagreement with the initial evaluation of his now service-connected PTSD (which was granted in the December 2006 rating decision) and the initial assignment of the effective date for the award of a TDIU (which was granted in the April 2010 rating decision).  [The RO provided the Veteran with specific notice as to his claim for service connection for PTSD in October 2006 and as to his TDIU claim in January 2009.]  Because the issues on appeal derive from the Veteran's initial claims for service connection for PTSD and for a TDIU, and because these underlying claims have been granted, the Board finds that VA's obligation to notify the Veteran has been met.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiency in notice relating to the initial increased rating and earlier effective date claims is not prejudicial to the Veteran.  

With respect to VA's duty to assist, all relevant, identified and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained evidence relevant to his claims.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claims in November 2006, April 2008, March 2009 and December 2010.  Significantly, the Board observes that he has not reported that his PTSD has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board also finds that, except for the November 2006 VA examination (which is discussed in more detail in the decision below), the examinations are complete and adequate for rating purposes as they provide all relevant information needed to evaluate the service-connected PTSD.  

VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Further efforts to assist/notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his appeal. 

II.  Initial Increased Disability Ratings for PTSD

Service connection for PTSD was granted effective March 2, 2006, in a rating decision issued in December 2006.  The RO initially evaluated the Veteran's PTSD as 10 percent disabling, to which he disagreed.  By the June 2007 rating decision, the RO increased the disability rating to 30 percent effective March 2, 2006.  In addition, in an August 2008 rating decision, the RO granted an increased disability rating to 50 percent effective April 16, 2008.  In an April 2010 rating decision, the RO awarded a 70 percent disability rating for the Veteran's PTSD and a TDIU effective September 30, 2008.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

After considering all the evidence, the Board finds that a 70 percent disability rating is warranted for the Veteran's PTSD effective March 2, 2006, the date the RO received the Veteran's service connection claim.  The Board notes that a 70 percent disability rating has already been established as of September 30, 2008, thus the Board's grant of 70 percent only applies from the effective date of service connection of March 2, 2006, through September 29, 2008.

The majority of the evidence demonstrates that the Veteran's PTSD has been productive of such symptoms as nightmares, disturbed sleep, outbursts of anger, irritability, depressed mood, social withdrawal/avoidance, isolation, anxiety, hypervigilance, exaggerated startle response, recurrent intrusive and distressing recollections, disturbed interpersonal interactions, marital discord, avoidance of triggers or events that remind him of war experiences, avoidance of crowds and dark places, impaired concentration, and survivor guilt.  

Although married only once for over 38 years, he has had serious marital problems that include one arrest for domestic violence in January 2007 with a seven month separation thereafter.  He returned to his spouse thereafter for the sake of his family; however; the medical evidence shows his continued report of marital problems.  Although he reports maintaining good relations with his siblings, children and grandchildren, he has only a few friends outside of his family that he maintains some social relations with.  He does not participate in any social activities, especially since he quit drinking, except for attending AA meetings frequently (which is his major support group).

Occupationally, the Veteran retired in 1993 after serving for 25 years with the Detroit Police Department and since then has not maintained any job for more than a couple of years.  It is unclear when he last worked, but it appears to have been before he filed his service connection claim in March 2006.  He reports a worsening of his PTSD symptoms after his retirement in 1993 and an increased in alcohol use.  
Furthermore, the record demonstrates that the Veteran is diagnosis to have alcohol dependence that has been in remission since 2007 when he underwent outpatient treatment for it at the VA Medical Center in Detroit, Michigan (although at the most recent VA examination in December 2010, the Veteran reported continued problems maintaining sobriety).  Although there is no definitive medical opinion relating the Veteran's alcohol abuse to his PTSD, there are multiple statements made by various treatment providers that suggest a relationship between them.  For example, Dr. H.S. who evaluated the Veteran in March 2006 and February 2007 for his PTSD listed "binge drinking" as one of his PTSD symptoms.  In addition, at the November 2006 VA examination, the Veteran reported having increased nightmares if he does not drink alcohol and, at a September 2007 VA psychiatry individual counseling session, he reported an increase in his war-related dreams, recollections, and irritability since he stopped drinking.  These reports tend to indicate the Veteran was self-medicating with alcohol.  Consequently, the Board will give the Veteran the benefit of the doubt that his alcohol dependence is related to his PTSD.

The Board also will consider the Veteran's depressive disorder to be related to his PTSD as the medical evidence, although again not definite as to a relationship between the two, suggests that such a relationship exists.  Furthermore, the Board notes that often depression is a symptoms of PTSD as well, which appears to be the situation in this case.  

Dr. H.S. stated in his March 2006 and February 2007 evaluation reports that serious impairments exist in the areas of work, interpersonal and family relations, as well as self regulation of mood and anxiety.  He assigned a GAF score of 48 for the Veteran's PTSD.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, 4th Ed. (1994) (hereafter "DSM-IV"), pp. 44-47.  

VA treatment records show that, after evaluation for PTSD in September 2007, a GAF score of 55 was assigned.  In addition, on VA examination in April 2008, a GAF score of 55 was assigned.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

On VA examination in November 2006, the examiner assigned a GAF score of 75 based on the Veteran having mild symptoms and able to function well in society and being gainfully employed in the past.  A GAF score of 71-80 contemplates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Id.  

Finally, Dr. S. F., a psychologist who saw the Veteran 21 times for treatment starting in September 2008, stated in a December 2010 letter that, after reviewing his records (to include VA examination reports and Dr. H.S.'s reports), that the original GAF score he gave the Veteran in his September 2008 report (which was 51-60) was merely a temporary one and that his opinion is now that the Veteran's GAF score in September 2008 and back to 2005 was 45 to 50.  This is based on the Veteran's PTSD, alcohol dependence and depressive disorder.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture is more consistent with the criteria for a 70 percent disability rating.  This is based upon the Veteran's reported symptoms, his alcohol abuse (which he used to self treat his PTSD symptoms), his depression, and the GAF scores of 48 given by Dr. H.S., the modified GAF score of 45-50 given by Dr. S.F., and the GAF scores of 55 given by the VA doctors.  The Board acknowledges that the VA examiner who conducted the November 2006 VA examination gave the Veteran a GAF score of 75, but finds that this examination is not adequate for rating purposes because it is clear that the Veteran underreported his symptoms and their severity to the examiner when compared to the contemporaneous reports of other physicians.  For example, although it is noted the Veteran made several references to his alcohol use, the examiner did not seem to consider this a problem as she failed to render a diagnosis of alcohol dependence.  He clearly, however, had an alcohol problem at that time because Dr. H.S. mentions it in both of his reports and the Veteran underwent outpatient treatment for it at VA starting in March 2007, only four months after the VA examination.  Furthermore, the Veteran made light of his symptoms denying his depression, isolation, and anhedonia and playing down his marital discord, irritability, anger problems, exaggerated startle response, etc.  

Consequently, the Board finds the more probative evidence as to the severity of the Veteran's PTSD with related alcohol dependence and depression to be the VA treatment records, the reports from Dr. H.S., and the April 2008 VA examination report.  These records show a continuation of the Veteran's PTSD symptoms that, although might have waxed and waned, never really improved, especially when compared to the evidence since September 2008 upon which the 70 percent already in effect was granted.

For these reasons, the Board finds that a 70 percent disability rating is warranted for the Veteran's PTSD effective March 2, 2006, the date of the award of service connection.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  Thus, the Board finds that the preponderance of the evidence is against finding that the criteria for a 100 percent disability rating have been established.
Finally, the Board notes that it must consider whether referral is warranted for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

Here, since the rating criteria for psychiatric disorders take into account the Veteran's occupational functioning, the Board finds that the VA rating schedule is not inadequate to evaluate the Veteran's PTSD because the effect on the Veteran's employment is already contemplated in rating his disability.  Further, there is nothing in the record that demonstrates that the Veteran's disability picture is so exceptional or extraordinary that the rating criteria are not sufficient to evaluate his PTSD.  Consequently, the Board finds that the preponderance of the evidence is against finding that referral for extraschedular consideration is warranted.

In conclusion, the Board finds that a 70 percent disability rating, but no higher, is warranted for the Veteran's PTSD effective March 2, 2006, the date of the award of service connection.  To that extent, the Veteran's appeal is granted.

III.  Earlier Effective Date for Grant of TDIU

In the April 2010 rating decision that granted the Veteran a 70 percent disability rating for his PTSD, the RO also awarded entitlement to a TDIU effective September 30, 2008, the same effective date as the award of the 70 percent disability rating.  The Veteran is seeking an earlier effective date.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

Based upon the grant above of a 70 percent disability rating back to March 2, 2006, the Veteran now meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as of that date.  The Board notes that March 2, 2006, was the date of the Veteran's claim for service connection and, therefore, this is the earliest date that can be awarded for a TDIU.  Given that the RO established the effective date for the grant of a TDIU as the same as the effective date of the award of 70 percent and that the Veteran was unemployed throughout the appeal period, the Board resolves reasonable doubt in his favor and finds that an earlier effective date of March 2, 2006, the date of the grant of service connection and of the 70 percent disability rating, is warranted for his PTSD because he was unable to obtain or maintain a substantial occupation because of it.  

In rendering this decision, the Board notes that its finding that a TDIU is warranted back to March 2, 2006, is not inconsistent with its previous finding that the Veteran's PTSD does not warrant a 100 percent disability rating for the same period as the criteria for a TDIU are different than those for a 100 percent disability rating for PTSD.  As previously discussed, the evidence of record fails to demonstrate that the Veteran's PTSD is productive of symptomatology necessary for an award of a schedular 100 percent disability rating.  However, the Board is granting the Veteran the benefit of the doubt that his PTSD caused him to be unable to secure or follow a substantially gainful occupation.  Thus, a TDIU requires a lesser showing of occupational impairment than the criteria for a schedular 100 percent disability rating under Diagnostic Code 9411.  As such, no contradiction is found in the decisions rendered in this decision.  
ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD is granted effective March 2, 2006, subject to controlling regulations governing the payment of monetary benefits.

An effective date of March 2, 2006, is granted for the award of a TDIU.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


